Citation Nr: 0942238	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteoarthritis of the right hip and knee with 
leg problems.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a colon disability, also claimed as colitis of 
the colon.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to service connection for coronary artery 
disease, claimed as a heart disorder.

5.  Entitlement to service connection for left hip 
dislocation, claimed as a left hip problem.

6.  Entitlement to service connection for ocular 
hypertension, claimed as an eye disorder.

7.  Entitlement to service connection for urethra neuritis.

8.  Entitlement to service connection for prostate cancer, to 
include as secondary to urethra neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the Veteran's claim of 
entitlement to service connection for the above listed 
claims.

The Board also notes that it appears the Veteran may be 
intending to make some claims based on treatment at the VA 
hospital, based on 38 U.S.C.A. § 1151.  The RO is asked to 
contact the Veteran to clarify what, if any, claims he is 
attempting to make based on 38 U.S.C.A. § 1151.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated February 1999, the RO denied service 
connection for osteoarthritis of the right hip and knee.

2.  The evidence received since the February 1999 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for 
osteoarthritis of the right hip and knee.

3.  In a decision dated February 1999, the RO denied service 
connection for a colon disability.

4.  The evidence received since the February 1999 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a colon 
disability.

5.  The preponderance of the evidence of record shows that 
the Veteran's current diabetes mellitus is not related to 
service.

6.  The preponderance of the evidence of record shows that 
the Veteran's current heart conditions are not related to 
service.

7.  The preponderance of the evidence of record shows that 
the Veteran's current left hip disability, other than left 
sciatic nerve damage which was granted during the course of 
this appeal, is not related to service.

8.  The preponderance of the evidence of record shows that 
the Veteran does not have any eye disability related to 
service.

9.  The preponderance of the evidence of record shows that 
the Veteran does not currently have urethra neuritis related 
to service.

10.  The preponderance of the evidence of record shows that 
the Veteran's prostate cancer is not related to service, or 
secondary to any service connected condition.


CONCLUSIONS OF LAW

1.  The February 1999 decision of the RO, which denied 
service connection for osteoarthritis of the right hip and 
knee, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2009).  

2.  The evidence received since the February 1999 RO 
decision, which denied service connection for osteoarthritis 
of the right hip and knee, is not new and material and the 
claim for service connection for osteoarthritis of the right 
hip and knee is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The February 1999 decision of the RO, which denied 
service connection for a colon disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

4.  The evidence received since the February 1999 RO 
decision, which denied service connection for a colon 
disability, is not new and material and the claim for service 
connection for a colon disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

5.  Diabetes mellitus was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

6.  No heart disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

7.  A left hip dislocation was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

8.  A chronic eye disability was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

9.  Urethra neuritis was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

10.  Prostate cancer was not incurred in or aggravated by 
service, nor is it secondary to any service connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2007, March 2008, May 2008, and July 
2008.  These letters informed the Veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the Veteran should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.  The Veteran was 
also specifically informed of the law as it pertains to 
disability evaluations and effective dates by the July 2008 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining VA medical records.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied, as to 
the issues on appeal.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteoarthritis of the right hip and knee with 
leg problems, and a colon disability.

Historically, the Board notes that both these claims were 
last denied by a February 1999 RO decision.  The Veteran's 
claim of entitlement to osteoarthritis of the right hip and 
knee was denied at that time because no evidence had been 
presented linking this disability to service, and a VA 
examination dated August 1998 with addendum contained a 
medical opinion indicating that the Veteran's osteoarthritis 
of the right hip and knee were probably not related to 
service.  The Veteran's claim of entitlement to service 
connection for a colon disability was denied because there 
was no evidence of record showing that the Veteran's 
ulcerative colitis was related to service.  As the Veteran 
did not perfect an appeal of these decisions, they are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).  

Since these decisions are final, the Veteran's current claims 
of service connection for osteoarthritis of the right hip and 
knee, and a colon disability, may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen either of the Veteran's claims.  As to 
the Veteran's osteoarthritis of the right hip and knee, again 
the Board notes that this claim was previously denied because 
the medical nexus evidence of record indicating that this 
disability was not related to service.  Since the previous 
denial in February 1999, new evidence has been presented 
which shows treatment for this disability; however no new 
medical evidence has been presented which relates the 
Veteran's osteoarthritis of the right hip and knee to 
service.  As the Veteran was previously denied service 
connection for this disability because the medial etiology 
evidence of record indicated that it was not related to 
service, and as no new medical etiology evidence has been 
submitted linking it to service, the Board finds that new and 
material evidence has not been submitted, and therefore the 
Veteran's claim of entitlement to service connection for 
osteoarthritis of the right hip and knee is not reopened.

As to the Veteran's claim of service connection for a colon 
disability, as noted above this claim was previously denied 
because no medical evidence had been presented linking this 
disability to service, and there still remains no medical 
evidence of record linking this disability to service.  Since 
the February 1999 RO decision, new evidence has been 
submitted which shows a diagnosis of ulcerative colitis at an 
earlier time then was shown by the evidence at the time of 
the February 1999 RO decision.  However, this evidence still 
does not show a diagnosis of ulcerative colitis any earlier 
than 1974, 20 years after the Veteran's separation from 
service, and there is still no medical evidence of record 
relating this disability to the Veteran's period of service.  
Therefore, while this evidence is new, it is not material to 
the Veteran's claim.  

The Board notes that the Veteran's opinion as to medical 
matters, no matter how sincere, has only minimal probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). Furthermore, lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

With no new and material evidence having been submitted, the 
Veteran's application to reopen his claim of entitlement to a 
colon disability also remains denied.


Service connection claims.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, cardiovascular-renal 
disease, and diabetes, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The Board has considered whether presumptive service 
connection for such chronic diseases is warranted.  However, 
the record fails to show that the Veteran manifested any of 
the above stated disabilities to a degree of 10 percent 
within the one year following his service discharge.  As 
such, presumptive service connection is not warranted for any 
of these disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes 
mellitus, type II.  While the Veteran does have a current 
diagnosis of diabetes, no medical evidence has been presented 
linking this disability to service.  The Veteran's service 
medical records, to include an April 1954 report of 
separation examination, contain no complaints of, or 
treatment for, diabetes or any symptoms related to diabetes.  
A July 1954 VA examination shortly after service did not 
contain any findings related to diabetes.  The medical 
evidence of record does not show a diagnosis of diabetes 
until approximately 1997, 43 years after his separation from 
service.  Further, while the Veteran continues to assert his 
belief that his diabetes is related to service, there is 
simply no medical evidence of record linking this diagnosis 
to service.  With no evidence of any diagnosis of diabetes 
until many years after his separation from service, and with 
no medical evidence having been presented which links that 
diagnosis to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for coronary artery 
disease, claimed as a heart disorder.  While the Veteran does 
have a current diagnosis of coronary artery disease and 
related problems such as atrial fibrillation, no medical 
evidence has been presented linking these disabilities to 
service.  The Veteran's service medical records, to include 
an April 1954 report of separation examination, contain no 
complaints of, or treatment for, any heart disorder.  The 
Veteran's blood pressure on discharge was 118/64, a normal 
finding.  It does not appear that the Veteran was diagnosed 
with any heart condition until 1990, 36 years after his 
separation from service, when he was found to have new onset 
of atrial fibrillation.  Further, while the Veteran continues 
to assert his belief that his coronary artery disease is 
related to service, there is simply no medical evidence of 
record linking this diagnosis to service.  With no evidence 
of any diagnosis of a heart condition until many years after 
his separation from service, and with no medical evidence 
having been presented which links that diagnosis to service, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for any heart 
disability.

The Board finds that service connection is also not warranted 
for a left hip dislocation, claimed as a left hip problem.  
In this regard, the Board points out that, in service, the 
Veteran was found to have left sciatica nerve damage, related 
to his service connected low back disability.  As such, the 
Veteran was granted service connection for sciatica by a 
December 2008 rating decision.  However, the Veteran still 
requests service connection for the residuals of a left hip 
dislocation.  In that regard, the Veteran's service medical 
records show no evidence of any left hip dislocation.  The 
Veteran had a left hip reduction for a diagnosed left hip 
dislocation in December 1999, over 45 years after his 
separation from service, and the Veteran is alleging that 
this was somehow related to service, but there is no medical 
evidence of record linking the Veteran's hip dislocation to 
service.  With no evidence of any diagnosis of a left hip 
dislocation until many years after the Veteran's separation 
from service, and with no medical evidence having been 
presented which links that diagnosis to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for a left hip 
dislocation.

Taking into account all relevant evidence, the Board finds 
that service connection for ocular hypertension, claimed as 
an eye disorder, is not warranted.  In this regard, the 
Veteran's service records do show treatment in March 1952 for 
a teardrop infection, and in January 1953 for ptygerium, 
however, the Veteran's April 1954 separation examination, and 
July 1954 VA examination shortly after service, show no 
complaints of, or treatment for, any eye disability.  The 
Veteran was not diagnosed with ocular hypertension until 
early 2006, 52 years after his separation from service.  
Although the Veteran believes his ocular hypertension is 
related to service, there is simply no medical evidence in 
support of that theory.  With no evidence of any diagnosis of 
ocular hypertension until many years after the Veteran's 
separation from service, and with no medical evidence having 
been presented which links that diagnosis to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for ocular 
hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for urethra 
neuritis.  The Veteran was diagnosed once in service with 
urethritis, in November 1952, however, this appears to have 
been an acute episode which resolved without residuals, since 
the remainder of the Veteran's service treatment records, 
including an April 1954 report of separation examination, 
contain no evidence of a diagnosis of, or treatment for, 
urethritis.  Currently, while the Veteran has recently 
undergone treatment for prostate cancer, no evidence has been 
presented which shows that the Veteran currently has any 
diagnosis of urethra neuritis, or any symptomatology related 
to his in service acute episode of urethritis.  Incumbent on 
a grant of service connection is a finding that the Veteran 
has the disability for which service connection is claimed.  
With no medical evidence of record showing that the Veteran 
currently has urethra neuritis, or any residuals of his acute 
episode of urethritis in service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for urethra neuritis.

Finally, taking into account all relevant evidence, the Board 
finds that service connection for prostate cancer, to include 
as secondary to urethra neuritis, is denied.  Initially, the 
Board points out that since the Veteran is not currently 
service connected for urethra neuritis, service connection 
for prostate cancer as secondary to urethra neuritis cannot 
be established.  As for service connection for prostate 
cancer on a direct basis, the Board notes that the Veteran's 
service medical records, to include an April 1954 report of 
separation examination, and as well a July 1954 VA 
examination report shortly after service, contain no 
complaints of, or treatment for, prostate cancer.  The 
evidence does not show that the Veteran was diagnosed with 
prostate cancer until 2007, 53 years after his separation 
from service.  Although the Veteran alleges that it is his 
belief that this cancer is somehow related to service, 
including the urethritis he had in service, there is simply 
no medical evidence of record which links the Veteran's 
prostate cancer to service in any way.  With no evidence of 
any diagnosis of prostate cancer until many years after the 
Veteran's separation from service, and with no medical 
evidence having been presented which links that diagnosis to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for prostate cancer.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for osteoarthritis of the right hip and 
knee with leg problems is denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a colon disability is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for coronary artery 
disease, claimed as a heart disorder, is denied.

Entitlement to service connection for left hip dislocation, 
claimed as a left hip problem, is denied.

Entitlement to service connection for ocular hypertension, 
claimed as an eye disorder, is denied.

Entitlement to service connection for urethra neuritis is 
denied.

Entitlement to service connection for prostate cancer, to 
include as secondary to urethra neuritis, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


